UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1214


CHERYL BLAKE,

                    Plaintiff - Appellant,

             v.

WELLS FARGO BANK, N.A.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:18-cv-00790-NCT-JLW)


Submitted: August 25, 2020                                   Decided: September 3, 2020


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cheryl Blake, Appellant Pro Se. Frederick Thomas Smith, SEYFARTH SHAW, LLP,
Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cheryl Blake appeals the district court’s order granting Wells Fargo Bank, N.A.,

summary judgment on Blake’s race discrimination and harassment claims, brought

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17. On

appeal, we confine our review to the issues raised in the informal brief. See 4th Cir. R.

34(b). Because Blake’s informal brief does not challenge the basis for the district court’s

disposition, she has forfeited appellate review of the court’s order. See Jackson v. Lightsey,

775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”). Accordingly,

we affirm the district court’s judgment. We deny Blake’s motion for appointment of

counsel. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                 AFFIRMED




                                              2